Citation Nr: 1620319	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-30 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of stroke.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his spouse presented testimony before a Veterans Law Judge in July 2012.  Subsequent to the date of that hearing, that Veterans Law Judge has left employment by the Board.


REMAND

The Veterans Law Judge who conducted the July 2012 Board hearing is no longer employed by the Board.  Therefore, if he desires, the Veteran can attend a new hearing under 38 U.S.C.A. § 20.717 with a Veterans Law Judge who will participate in the decision on his claims.  In a January 2016 substantive appeal, the Veteran and his attorney submitted a request for a new Board hearing at the RO.  The case should be remanded to give the Veteran the opportunity to testify at a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

